Motion by plaintiff for reargument denied, with ten dollars costs and necessary printing disbursements.
Motions to amend remittitur granted to the following extent; return of remittitur requested and when returned it will be amended, first, so as to provide that the respondents Berenice L. Baumann, Elizabeth Baumann and Charles Baumann are not entitled to costs at the Appellate Division as against the defendants Stetten and Greenbaum; and, second, so as to provide that the matter of compensation of the special guardian be remitted to the Special Term there to be dealt with as that court may be advised. (See 257 N.Y. 480.)